DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-20 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Kozachenok et al. (U.S. patent pub. 2021/0329892 A1) discloses a underwater object monitoring system that obtains parameters of the objects using sensors in order to optimize underwater farming operations. Kozachenok et al. nor any other prior art of record, regarding claim 1, teaches the features of “generating, as a result of providing the one or more images to the multiple detection models, a value that reflects a quantity of fish that are depicted in the images that are likely a member of each different type of fish; detecting an error condition relating to a possible opening of the enclosure based at least on the value; and in response to detecting the error condition relating to the possible opening of the enclosure, initiating one or more mitigation actions relating to the possible opening,” these, in combination with the other claim limitations. Regarding claim 9, none of the prior art of record teaches the features of "generating, as a result of providing the one or more images to the multiple detection models, a value that reflects a quantity of fish that are depicted in the images that are likely a member of each different type of fish; detecting an error condition relating to a possible opening of the enclosure based at least on the value; and in response to detecting the error condition relating to the possible opening of the enclosure, initiating one or more mitigation actions relating to the possible opening," these, in combination with the other claim limitations. Regarding claim 17, none of the prior art of record teaches the features of "generating, as a result of providing the one or more images to the multiple detection models, a value that reflects a quantity of fish that are depicted in the images that are likely a member of each different type of fish; detecting an error condition relating to a possible opening of the enclosure based at least on the value; and in response to detecting the error condition relating to the possible opening of the enclosure, initiating one or more mitigation actions relating to the possible opening," these, in combination with the other claim limitations. Regarding claims 2-8, 10-16 and 18-20, these claims are directly or indirectly dependent from allowable independent claims 1, 9, or 17, respectively, therefore, these claims are allowed.
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
July 26, 2022